ACCEPTED
                                                                      03-13-00855-CV
                                                                              8124884
                                                           THIRD COURT OF APPEALS
                                                                      AUSTIN, TEXAS
                                                                 12/7/2015 4:45:02 PM
                                                                    JEFFREY D. KYLE
                                                                               CLERK



 No. 03-13-00855-CV                                   FILED IN
                                               3rd COURT OF APPEALS
                                                   AUSTIN, TEXAS
       In the Court of Appeals                 12/7/2015 4:45:02 PM

    For the Third Judicial District              JEFFREY D. KYLE
                                                       Clerk

       Sitting at Austin, Texas

                Kenneth Lobell

                   Appellant
                      v.

            Capital Transport, LLC

                    Appellee
      Appealed from the 146th District Court
               Bell County, Texas


Response to Motion to Supplement Record


                                                 Greg White
                                      State Bar No. 21329050

                                    400 Austin Ave., Ste. 103
                                         Waco, Texas 76701
                                        254.307.0097 (voice)
                                          866.521.5569 (fax)
                                 greg.white@texapplaw.com

                                      Attorneys for Appellee
                       No. 03-13-00855-CV
                                  Kenneth Lobell

                                      Appellant
                                         v.

                             Capital Transport, LLC

                                       Appellee


          Response to Motion to Supplement Record

To the Honorable Court of Appeals:

       Comes now, Capital Transport, LLC, the Appellee in the above case and

files this Response to the Appellant’s Motion to Supplement the Record, and

shows as follows:

   1. This is an appeal from a ruling on a special appearance.

   2. The Notice of Appeal was filed in the District Court on December 27,

       2013. The Brief for the Appellant was considered filed on May 6, 2014.

   3. Appellee’s Brief was filed on June 23, 2014.

   4. The Case was submitted on oral argument in Belton, Texas on October 22,

       2015. The case is ready for disposition.

   5. Long after the Briefs were filed, and even after the case was argued, the

       Appellant seeks to add a significant amount of material to the record. This




Response to Motion to Supplement the Record – Page 2
       is unfair, first, because it comes so late. Even if the material were relevant

       to the issues on appeal, the Court should not start all over with the addition

       of new material.

   6. The supplementation is also improper. None of the material that the

       Appellant seeks to add to the record was submitted to the Trial Court for

       consideration. This Court should not consider alleged error on matters

       never presented to the Trial Court.

   7. The supplementation seeks primarily a delay in disposition. If the Court

       were to consider additional material, surely it would ask both parties to

       assist with comments or argument from the new material. Knowing that the

       material is over 240 long, it is apparent that a short letter brief will not be

       sufficient to allow appropriate analysis and argument. The length of the

       material alone portends a new briefing schedule and equal opportunity to

       show how this new material changes the arguments already either made and

       considered or does not. It’s just more work, for the wrong reason and at the

       wrong time.

   8. Without casting blame in any direction, Appellee simply wonders why this

       material suddenly became so important. If it was case dispositive, surely it

       would have been important to the Trial Court, or at the time that Briefing

       was originally submitted. Appellee submits that this is not material that

       could, or should change the outcome of this case.




Response to Motion to Supplement the Record – Page 3
Wherefore, premises considered, Appellant respectfully requests that the Court

deny the Motion to Supplement the Record.


                                                                                 Respectfully submitted,



                                                                                         /s/ Greg White
                                                                                             Greg White
                                                                                State Bar No. 21329050

                                                                                       P.O. Box 2186
                                                                                  Waco, Texas 76703
                                                                                 254.307.0097 (voice)
                                                                                   866.521.5569 (fax)
                                                                           greg.white@texapplaw.com

                                                                               Attorneys for Appellees

                                           Certificate of Service

I hereby certify that a true and correct copy of the foregoing was sent to the person(s) named below, at the
address shown by placing the same in a properly addressed envelope, postage pre-paid, and mailing the
document by first class mail, via Electronic Filing (and by other means stated below) on December 7, 2015.

Matthew Pepper
Compass Bank Building
25211 Grogans Mill Road, Suite 450
The Woodlands, TX 77380




                                                                                            ____/s/ Greg White
                                                                                                    Greg White




Response to Motion to Supplement the Record – Page 4